     Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 1 of 25 PageID 989
                                                                          1




 1                      IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
 2                                 TAMPA DIVISION
 3
 4      UNITED STATES OF AMERICA,             )
                                              )
 5                        Plaintiff,          )
                                              )
 6                                            ) Case No.
                  vs.                         ) 8:18-CR-00234-MSS-SPF
 7                                            )
                                              )
 8      CHRISTOPHER BRIAN COSIMANO,           )
        MICHAEL DOMINICK MENCHER,             )
 9      ALLAN BURT GUINTO,                    )
        ERICK RICHARD ROBINSON,               )
10      CODY JAMES WESLING,                   )
                                              )
11                        Defendants.         )
12
13
        ____________________________________________________________
14
                                  STATUS CONFERENCE
15                      BEFORE THE HONORABLE MARY S. SCRIVEN
                            UNITED STATES DISTRICT JUDGE
16
                              FEBRUARY 6, 2019
17                               10:07 A.M.
                               TAMPA, FLORIDA
18      ____________________________________________________________
19
20
21
22                Proceedings recorded by mechanical stenography,
        transcript produced using computer-aided transcription.
23      ____________________________________________________________
24                           DAVID J. COLLIER, RMR, CRR
                          FEDERAL OFFICIAL COURT REPORTER
25                      801 NORTH FLORIDA AVENUE, 7TH FLOOR
                              TAMPA, FLORIDA  33602
     Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 2 of 25 PageID 990
                                                                          2




 1      APPEARANCES:
 2      FOR THE GOVERNMENT:
 3                  Carlton Gammons
                    Natalie Hirt Adams
 4                  United States Attorney's Office
                    400 N. Tampa Street, Suite 3200
 5                  Tampa, Florida 33602
                    (813) 274-6000
 6
 7      FOR THE DEFENDANT CHRISTOPHER BRIAN COSIMANO:
 8                  J. Jervis Wise    (via telephone)
                    Bjorn E. Brunvand, P.A.
 9                  615 Turner Street
                    Clearwater, Florida 33756
10                  (727) 446-7505
11
12      FOR THE DEFENDANT MICHAEL DOMINICK MENCHER:
13
                    Anne F. Borghetti
14                  Anne F. Borghetti, P.A.
                    12211 49th Street North, Suite 1
15                  Clearwater, Florida 33762-4300
                    (727) 502-0300
16
17      FOR THE DEFENDANT ERICK RICHARD ROBINSON:
18
                    Jeffrey Geldert Brown
19                  Brown & Doherty, P.A.
                    450 Carillon Parkway, Suite 120
20                  St. Petersburg, Florida 33716
                    (727) 299-0099
21
22      FOR THE DEFENDANT CODY JAMES WESLING:
23
                    Raudel Vitier
24                  Federal Public Defender's Office
                    400 N. Tampa Street, Suite 2700
25                  Tampa, Florida 33602-4726
                    (813) 228-2562
     Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 3 of 25 PageID 991
                                                                          3




 1                              P R O C E E D I N G S
 2                                  - - - o0o - - -
 3                  THE COURT:     Good morning.      Call the case, please.
 4                  COURTROOM DEPUTY:       Yes, Your Honor.
 5                  Court calls Case Number 8:18-234-T-35SPF, the
 6      United States of America versus Cosimano, et al.
 7                  Counsel, please state your appearances for the
 8      record, beginning with counsel for the Government.
 9                  MR. GAMMONS:     Good morning, Your Honor.
10      Carlton Gammons and Natalie Adams for the United States.
11                  THE COURT:     Good morning.
12                  MS. BORGHETTI:      Good morning, Your Honor.
13      Anne Borghetti --
14                  MR. WISE:     Jervis Wise on behalf of Christopher --
15                  THE COURT:     Who was that?
16                  MR. WISE:     I'm sorry, Your Honor.        Jervis Wise on
17      behalf of Christopher Cosimano.
18                  THE COURT:     Good morning.
19                  MS. BORGHETTI:      Good morning, Your Honor.
20      Anne~Borghetti on behalf of Michael Mencher.
21                  THE COURT:     Good morning.
22                  MR. BROWN:     Jeff Brown on behalf of Erick
23      Robinson.
24                  MR. VITIER:     Good morning, Your Honor.         Del Vitier
25      on behalf of Cody Wesling.
     Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 4 of 25 PageID 992
                                                                          4




 1                   THE COURT:     Good morning.
 2                   We are here to conduct the status conference in
 3      this case.     Counsel can remain seated through this
 4      discussion, but speak into your microphones when you're
 5      speaking.
 6                   I guess there are two motions and an objection
 7      pending in the case in the way of pending motions and
 8      proceedings, and then there is just sort of general
 9      housekeeping that needs to be done.
10                   I guess the first place to start is this motion to
11      dismiss the indictment as duplicitous.           I don't think
12      there's any merit to the motion.          I've read it.      I've read
13      the indictment.      It appears to me the indictment charges
14      murder essentially looking to the Florida statute, and it
15      incorporates only murder by malice aforethought and it
16      identifies all the types of circumstances and means of
17      murder but it doesn't -- those are not elements, and so
18      I don't know how the jury could be confused and I don't know
19      how it could find a defendant guilty without all of the
20      essential elements of the offense of murder with malice
21      aforethought being satisfied.
22                   Does anybody wish to be heard further with respect
23      to that motion?
24                   MR. GAMMONS:     The Government does not, Your Honor.
25                   THE COURT:     It was Mr. Wesling's motion, right?
     Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 5 of 25 PageID 993
                                                                          5




 1                  MR. VITIER:     Yes, Your Honor, Mr. Doss filed it,
 2      I didn't know we were going to address it today, but as far
 3      as -- I would rely on the motion, basically saying that it
 4      doesn't provide adequate notice as to what type of murder
 5      they're discussing and that it would be confusing to the
 6      jury that there's so many different ways that they could be
 7      charged by that that they wouldn't be entering a true and
 8      correct verdict based on the fact that there's not --
 9      there's so many ways that you could violate 18 U.S.C. 1111.
10                  THE COURT:     But any one of those ways is
11      sufficient to meet the requirements of the statute and all
12      that's required is the killing of a human being by malice
13      aforethought, and if the Government proves that, then it's
14      proven -- it's met its burden, so I'm not sure how the fact
15      that there might be other things that could be established
16      would preclude the indictment from being adequate and notice
17      being sufficient, so the Court denies the motion to dismiss
18      the indictment.
19                  Now, there is in addition to that an objection to
20      the magistrate judge's order denying the motion for
21      disclosure of the identity and production of the
22      confidential informant.        I don't know where Mr. Doss is,
23      since most of these are his motions.           Where is he today?
24                  MR. VITIER:     Your Honor, he's out on medical
25      leave.
     Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 6 of 25 PageID 994
                                                                          6




 1                  THE COURT:     All right.     Well, are you prepared to
 2      address that motion?
 3                  MR. VITIER:     I am not.
 4                  THE COURT:     Well, it's been joined in by everybody
 5      except Mr. Robinson, as I understand it.            Cosimano and
 6      Mencher have joined the motion.          Does anybody want to be
 7      heard?    I assume they have also joined the objections.
 8                  This is why I don't hold status conferences,
 9      people, because nobody wants to do anything at a status
10      conference.     We have issues, so let me talk about it,
11      because I'm confused.
12                  The Government says that this confidential
13      informant is not engaged in the criminal activity charged in
14      the indictment.      This is as broad of an indictment as
15      possible, and I doubt if the Government would contend that
16      this confidential informant who was present in New York at a
17      drug transaction involving five gallons of heroin was merely
18      present, so insofar as he was present and a participant in
19      that drug transaction, he is engaged in at least that
20      criminal activity, only apparently charged directly against
21      Mr. Robinson who, notably, is not part of the motion for
22      disclosure of the confidential informant, but that
23      underlying criminal activity is one of the means of
24      conspiracy to commit murder in aid of racketeering that's
25      alleged by the Government in the indictment, that is, the
     Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 7 of 25 PageID 995
                                                                          7




 1      indictment says here are all these different means and one
 2      of the listed means is drug dealing.
 3                  I'm not sure whether this confidential informant
 4      was involved in any other of these means, and I'm not sure
 5      if this confidential informant's involvement in this
 6      particular transaction is one of the means by which the
 7      Government intends to pursue, for example, Mr. Cosimano, who
 8      was present at this transaction and apparently did,
 9      as alleged, take these drugs to wherever he was supposed to
10      take them, to Florida, and wasn't able to sell them and
11      shipped them back to whomever he was supposed to ship them
12      back to.    So I need to have a better understanding of this
13      confidential informant's activity in regard to that and
14      whether there are other reports that weren't disclosed to
15      the defendants.
16                  The Government's response is sort of incomplete as
17      it relates to the information it has about this confidential
18      informant and whether these reports are only two of the
19      reports or whether the two reports are all of the reports.
20      I doubt it, based upon what I see, there's got be more to
21      this confidential informant's debriefing than what was
22      produced, but maybe not; but if he or she is involved in
23      activity supporting any of these means alleged by the
24      Government in the conspiracy, it would seem that they are a
25      participant in the criminal activity charged in the
     Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 8 of 25 PageID 996
                                                                          8




 1      indictment, and insofar as the other defendants who have
 2      moved, other than Mr. Robinson, are concerned, it would meet
 3      the criteria that Judge Flynn found it not to meet.
 4                   And then as it relates to the need for the
 5      protection of the identity of the confidential informant,
 6      that strikes me as somewhat -- unconvincing is the best nice
 7      word, because if you read this and you have a brain and you
 8      can draw a line from dot A to dot B then if what's alleged
 9      in this confidential informant's story is true, I assume
10      everybody knows who he or she is, or if it's not true then
11      it's not true and it's not reliable.
12                   I also don't know who knows what.          I don't know --
13      this thing was filed initially not under seal, so I assume
14      that the reports were not sealed as against the public, and
15      then it was moved to be filed under seal and the orders
16      under seal, so I'm not really sure who is supposed to know
17      what.
18                   I have visitors in the courtroom and I don't know
19      who can't hear what needs to be said to address the Court's
20      questions.
21                   MR. GAMMONS:    Your Honor, let me clarify.
22                   When Mr. Doss filed his initial motion he wanted
23      the disclosure of two separate CIs.           The first CI, which
24      I'll refer to as CI number 1, I believe that individual's
25      identity is known to all parties.          If they don't know who
     Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 9 of 25 PageID 997
                                                                          9




 1      that individual is, I'm happy to let them -- I'm happy to
 2      let them know who that is.        That individual is the one you
 3      referred to being present at drug deals.            Several reports
 4      have been published in discovery identifying him and
 5      identifying his interaction with the other co-defendants.
 6                   THE COURT:     And that's not the person who is the
 7      subject of Judge Flynn's order?
 8                   MR. GAMMONS:     Correct.
 9                   THE COURT:     That's a different informant.
10                   MR. GAMMONS:     That's a different informant.
11                   After Mr. Doss filed his motion, I believe he
12      realized that he knew who informant number 1 was, so his --
13      he began to focus on informant number 2.
14                   Informant number 2 has --
15                   THE COURT:     Well, Mr. Wees -- Mr. -- is it
16      Weesling, Wesling?
17                   MR. VITIER:     Wesling, Your Honor.
18                   THE COURT:     Mr. Wesling's family is in the
19      courtroom.     Is this a sealed proceeding or not?
20                   MR. GAMMONS:     I don't believe it needs to be
21      sealed, Your Honor.
22                   THE COURT:     All right.    Go ahead.
23                   MR. GAMMONS:     The person I refer to as informant
24      number 2 hasn't met some of the defendants, is not involved
25      in any of the offense conduct, I don't believe he's
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 10 of 25 PageID 998
                                                                     10




 1   implicated in any way for the purposes of this conspiracy,
 2   and --
 3                THE COURT:     So let's back up right there.
 4                So the transaction that informant number 2
 5   participated in that's described in the order -- is that
 6   confidential informant number 2, the one that is described
 7   as having gone to New York and --
 8                MR. GAMMONS:     That's informant number 1,
 9   Your Honor.
10                THE COURT:     So informant number 1's name is known
11   to everyone, or if it is not known you're willing to tell
12   them?
13                MR. GAMMONS:     Yes, Your Honor.
14                THE COURT:     So let me pull up the order, because
15   I don't recall a description or a reference to another
16   informant.
17                Can you point me to the description of the
18   involvement of CI-2 in this order?
19                MR. GAMMONS:     Your Honor, I don't have that order
20   in front of me, Judge Flynn's order.
21                THE COURT:     Well, I'm reading it.
22                Well, let me ask first this question.          This may be
23   the simpler question.
24                The objection to the magistrate judge's order is
25   the one that references this transaction.            This is a
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 11 of 25 PageID 999
                                                                     11




 1   transaction that purports to be the one that Mr. Gammons is
 2   describing as involving CI-1.         The report provided says:
 3   Robinson tried to work with Ciriano selling drugs.              CI was
 4   at the home involving in a drug transaction.            Cosimano and
 5   Robinson spoke about having heroin and then drove the heroin
 6   from New York to Florida.
 7               That's the one you're willing to disclose?
 8               MR. GAMMONS:     Yes, Your Honor.
 9               THE COURT:     Have you disclosed him in some sort of
10   debriefing or meeting or e-mail?
11               MR. GAMMONS:     His -- not explicitly, Your Honor,
12   but if --
13               THE COURT:     So no.
14               MR. GAMMONS:     It's readily apparent from the
15   discovery --
16               THE COURT:     So now Mr. --
17               MR. GAMMONS:     -- who that is.
18               THE COURT:     And this is the objection filed by
19   whom?
20               MR. GAMMONS:     Mr. Doss.
21               THE COURT:     So, Mr. Vitier, does Mr. Doss not know
22   who this person is?
23               MR. VITIER:     Your Honor, I can't speak to that.
24   To be honest with you, I didn't know that we were going to
25   have a motions here today, Your Honor.           I definitely would
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 12 of 25 PageID 1000
                                                                      12




 1   have been prepared for that.         I thought it was just for the
 2   status of the case, but I would -- I mean, we would be
 3   requesting, obviously, a hearing on those motions.
 4               THE COURT:     Well, I'm not having a hearing on the
 5   motion because that's what I'm doing now, but anyway we
 6   don't need a hearing on the motion because the Government
 7   says it's prepared to disclose the name of this confidential
 8   informant to the defendants who can't figure it out.
 9               So you need to do that today, send an e-mail or
10   some sort of correspondence to all defendants disclosing the
11   identity of this CI.
12               Now, the second CI is the one I don't see a
13   description of, it's not part of the objection, and I don't
14   see any reference to it in the order.
15               Can you give Mr.      -- can you give Mr. Gammons a
16   copy of the order, please.
17               COURTROOM DEPUTY:       Yes, your honor.
18               THE COURT:     Well, there are parties here who
19   joined in this motion.       Does anybody read the motion they
20   joined in or the order that they are challenging in their
21   joined-in motion?
22               Ms. Borghetti, you joined in this motion.
23               MS. BORGHETTI:      I did read it, Your Honor.         I do
24   not have it with me.       I thought we were just doing the
25   motion to continue the trial.         I apologize.
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 13 of 25 PageID 1001
                                                                      13




 1               THE COURT:     Well, you joined in this motion.          What
 2   was your basis for joining in the motion?
 3               MS. BORGHETTI:      At the time -- well, I did not --
 4   I have a guess who CI number 1 is, but I did not know who
 5   the second informant was, Your Honor.           And as I say, I'm
 6   guessing as to who number 1 is.
 7               THE COURT:     Is there any additional information on
 8   the non-disclosed confidential informant that wasn't
 9   disclosed to the defendants that would suggest that that
10   confidential informant had a broader engagement in the
11   conspiracy to commit murder in aid of racketeering offense?
12               MR. GAMMONS:     No, ma'am.     That individual was
13   interviewed twice, two ROIs were produced, those ROIs were
14   produced in discovery to defense counsel, and that
15   individual hasn't been spoken to again by law enforcement.
16               THE COURT:     So my reading of this order suggests
17   that there is just one confidential informant that the Court
18   directs its discussion to, and the reports that are part of
19   Mr. Doss' objection are in relation to the drug transaction
20   involving the confidential informant the Government advises
21   it's willing to disclose, so where is there a reference to
22   the other confidential informant in this order?              Because --
23               MR. GAMMONS:     Your Honor --
24               THE COURT:     I'm sorry.     The other confidential
25   informant has been identified by name by Mr. Wesling, and so
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 14 of 25 PageID 1002
                                                                      14




 1   I'm just very confused about whether there's that person,
 2   Leonard, and then some other person who was involved in this
 3   heroin transaction or whether Leonard is the heroin
 4   transaction person.
 5               MR. GAMMONS:     To answer Your Honor's question,
 6   document 206, the order from Judge Flynn, that is in
 7   relation to confidential informant number 2, the individual
 8   who was interviewed twice, who wasn't involved in the
 9   offense conduct charged in the second superseding
10   indictment.
11               THE COURT:     Who was not?
12               MR. GAMMONS:     Who was not.      Correct.
13               To the extent that Mr. --
14               THE COURT:     And that's the person that you still
15   don't want to disclose?
16               MR. GAMMONS:     That's correct.
17               THE COURT:     And so then if you turn to the
18   objection, is that objection off-centered to that
19   confidential informant?
20               MR. GAMMONS:     It is, Your Honor.       On page 5 of
21   that order, the --
22               THE COURT:     5 of the order?
23               MR. GAMMONS:     Sorry.    On page 5 of the objection.
24               THE COURT:     Yes.
25               MR. GAMMONS:     The block text indicated by
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 15 of 25 PageID 1003
                                                                      15




 1   paragraph 32, that is not a reference to confidential
 2   informant number 2.
 3               THE COURT:     That's 1?
 4               MR. GAMMONS:     That's 1.
 5               THE COURT:     Whose name they already know.
 6               MR. GAMMONS:     Yes, ma'am.
 7               THE COURT:     All right.     I'll come back to that.
 8               It looks like the objection is moot, is what
 9   you're telling me.
10               MR. GAMMONS:     Your Honor, my reading of the
11   objection is that the -- because CI number 2 knows of some
12   of the structure, it appears to me that Dr. Doss has
13   included the information about confidential informant number
14   1 just as context.
15               THE COURT:     And so this CI 15923 is 2?
16               I'm sorry.     CI 15093 is 1.
17               MR. GAMMONS:     Yes, ma'am.
18               THE COURT:     And CI 15923 is identified?
19               MR. GAMMONS:     Yes, ma'am.
20               THE COURT:     And CI 15093 has knowledge that is not
21   at all implicated in the conspiracy to commit murder in aid
22   of racketeering?
23               MR. GAMMONS:     Correct, Your Honor.
24               THE COURT:     He or she wasn't a racketeer, he or
25   she wasn't part of any of the means that are identified in
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 16 of 25 PageID 1004
                                                                      16




 1   that offense?
 2               MR. GAMMONS:     No, ma'am.
 3               THE COURT:     And, Mr. Vitier, you can't add
 4   anything further to this discussion?
 5               MR. VITIER:     No, Your Honor.
 6               THE COURT:     The only other pending motion is the
 7   motion for continuance; is that right?
 8               MS. BORGHETTI:      Yes, Your Honor.
 9               THE COURT:     And as I understand it, Ms. Borghetti
10   is the only one asking for a continuance through
11   two thousand -- into 2020, everyone else wants a continuance
12   but not necessarily that long a continuance; is that right?
13               MR. BROWN:     Yes, Your Honor.
14               MR. VITIER:     Yes, Your Honor.
15               THE COURT:     Mr. Wise?
16               MR. WISE:     Yes, Your Honor.      Yes, that's correct,
17   Your Honor.
18               THE COURT:     So for the people who don't want to
19   wait until 2020, does somebody want to tell me when they
20   believe a sufficient continuance would place the trial?
21               MR. BROWN:     Yes, Your Honor.      I think we could be
22   ready by July.
23               MR. WISE:     Your Honor, I agree we could be ready
24   by July; however, I have a trial currently scheduled from
25   June 24th through July 19th, it's in State Court, but it is
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 17 of 25 PageID 1005
                                                                      17




 1   a fairly old capital case and I know the Court and the State
 2   are anxious to get that one to trial.
 3               THE COURT:     Mr. Vitier, do you know the answer to
 4   that question?
 5               MR. VITIER:     Yes, Your Honor.       He said the
 6   earliest he could be conceivably ready to go is August.
 7               THE COURT:     When is the Government ready?
 8               MR. GAMMONS:     The United States would be ready by
 9   July, Your Honor.
10               THE COURT:     Sooner than July or only in July and
11   after?
12               MR. GAMMONS:     I believe the United States could be
13   ready as early as May.
14               THE COURT:     All right.     And it's still anticipated
15   that this will be three weeks from the Government's side of
16   the case, and how long do the defendants believe the defense
17   side of the case will take?
18               MR. BROWN:     I don't expect any additional time
19   from Mr. Robinson, Your Honor.
20               MS. BORGHETTI:      Possibly two days with
21   Mr. Mencher.
22               MR. VITIER:     Same, Your Honor.
23               MR. WISE:     Probably one day for Mr. Cosimano.
24               THE COURT:     And, Mr. Vitier, you said how long?
25               MR. VITIER:     Two days, Your Honor.
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 18 of 25 PageID 1006
                                                                      18




 1                THE COURT:    So we're talking about a four week
 2   trial if we count five trial days per week?
 3                MR. VITIER:    Yes, Your Honor.
 4                THE COURT:    If you count four trial days per week,
 5   we're talking about a six week -- five and a half week
 6   trial; is that right?
 7                MR. BROWN:    Yes, Your Honor.
 8                Your Honor, I'm already on the Court's docket for
 9   a date certain beginning the last couple days of April, it's
10   the May docket, with Dr. Duldulao's case, so I know I'm
11   already set for almost all of May with this Court in that
12   trial, so the reason I suggested July was to give me some
13   time to transition from that trial to this trial.              If
14   I didn't have Dr. Duldulao, I could be ready in June.
15                THE COURT:    And, Ms. Borghetti, are you available
16   in August?
17                MS. BORGHETTI:     Yes, I am, Your Honor.        I was
18   planning a vacation, but that's --
19                THE COURT:    And what are the parties' availability
20   in September?
21                MR. BROWN:    Your Honor, I have a conflict in
22   September.     I've been pre-booked for the entire month of
23   September and then I have a date certain set in front of the
24   Honorable Judge Jung with Natalie Adams for --
25                MS. ADAMS:    October 15th.
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 19 of 25 PageID 1007
                                                                      19




 1               MR. BROWN:     -- October 15th.      He was kind enough
 2   to give me the first couple weeks of October to get ready
 3   for that trial, and that trial I believe will take us
 4   through end of November, maybe into December.
 5               MR. GAMMONS:     The United States would be available
 6   in September, Your Honor.
 7               THE COURT:     This is a pleasure trip in September?
 8               MR. BROWN:     September, I've been -- yeah, it's an
 9   organization --
10               THE COURT:     Yes?
11               MR. BROWN:     -- that -- yes.
12               THE COURT:     Thank you.
13               MR. BROWN:     In the sense that it's -- I'm actually
14   being hired and paid to do this.          I'm actually a guide for
15   an organization.      So it's not exactly as if I'm -- just a
16   regular trip, I've actually been hired and an organization
17   has paid me and counted on me to guide people up a mountain.
18               THE COURT:     Well, it looks like the best time for
19   the Court to try this case on that type of schedule would
20   begin July 29th and run through the month of August.
21   I doubt it will take that long to try this case, but to be
22   on the safe side for calendaring purposes the Court sets
23   this case on July 29th on a date certain.
24               I try cases four days, that gives me and the
25   parties time to recover on Friday, and I think that's a
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 20 of 25 PageID 1008
                                                                      20




 1   period where there are no Monday holidays, so we would
 2   intend to go July 29th through August 29th to try this case.
 3               Is there any anticipation of any other defendants
 4   entering pleas at this time?
 5               MR. WISE:     No, Your Honor, not on behalf of
 6   Mr. Cosimano.
 7               MS. BORGHETTI:      Not on behalf of Mr. Mencher,
 8   Your Honor.     He's going to trial.
 9               THE COURT:     Mr. Brown and Mr. Vitier, you don't
10   know yet?
11               MR. BROWN:     Your Honor, we have -- I would say we
12   have had some discussions with the Government, but we're not
13   at a point where we would say we're pleading, so --
14               MR. VITIER:     Same, Your Honor.
15               MR. BROWN:     My only request, Your Honor, just for
16   docketing purposes, I know the Government intends to
17   supersede, if they would just perhaps give us sufficient
18   time if they do supersede, obviously not a month or two
19   before, but if they could give us some sufficient time
20   before trial on a superseding indictment, that would be
21   appreciated.
22               THE COURT:     Well, what -- why not?        When do you
23   anticipate superseding?
24               MR. GAMMONS:     Your Honor, to flesh that out,
25   I spoke to Mr. Brown this morning.          I'm going to send
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 21 of 25 PageID 1009
                                                                      21




 1   Mr. Brown's client a plea offer.          If he doesn't accept we
 2   will supersede adding a drug quantity weight with regard to
 3   his client.     All the other information would remain the
 4   same.   All the other discovery would remain the same.
 5                THE COURT:     And so when would you supersede in
 6   advance of trial?
 7                MR. GAMMONS:     I plan on having the plea agreement
 8   out to him next week.        It will have a 30 day deadline for
 9   him to reply to, and we would supersede immediately after.
10                MR. BROWN:     That would be acceptable, Your Honor.
11   Thank you.
12                THE COURT:     All right.    So can anyone else here
13   who has joined in this motion articulate a basis for the
14   disclosure of the remaining CI whose name is not disclosed
15   by the Government?
16                The Government did not respond to the objection.
17   Is there a reason for that?
18                MR. GAMMONS:     We -- the Government would rely on
19   the Judge's order and the Government's underlying motion.
20   The confidential informant number 2 has very, very little
21   knowledge about this --
22                THE COURT:     All right.
23                MR. GAMMONS:     -- about this conspiracy, and we
24   don't believe that he's relevant to the case.
25                THE COURT:     Anything else the parties need to
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 22 of 25 PageID 1010
                                                                      22




 1   discuss with the Court with respect to the presentation of
 2   the case, any outstanding issues, any anticipated issues?
 3               MR. GAMMONS:     Not from the United States.
 4               MR. BROWN:     Not from Mr. Robinson, Your Honor.
 5               MS. BORGHETTI:      On behalf of Mr. Mencher,
 6   Your Honor, we filed for a budget, and it has not -- we had
 7   a meeting with the magistrate judge but we still have not
 8   seen anything, and now -- my budget was premised on the
 9   trial being in 2020, and I believe I addressed that with the
10   magistrate judge, and now with the Court setting this on the
11   July calendar --
12               THE COURT:     It's really the August calendar, but
13   it starts the last week in July.
14               MS. BORGHETTI:      Right.
15               In all honesty, Your Honor, after what I have
16   reviewed so far, I truly believe that it may be just
17   Mr. Cosimano and myself in trial, and with that said,
18   I understand the Court has set this on that August calendar,
19   but, you know, I just want my objection that I believe March
20   would be more realistic, because I truly believe that it
21   will only be Mr. Mencher and possibly Mr. Cosimano in trial.
22               THE COURT:     Well, if two -- if all the defendants
23   drop out except for Mr. Cosimano and Mr. Mencher, the Court
24   may revisit the trial date because it won't take that long
25   and we might be able to put it someplace else, but we sit
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 23 of 25 PageID 1011
                                                                      23




 1   where we sit today on the record that we have.
 2               I know that Judge Flynn is aware of the pendency
 3   of the request for a budget.         I had intended and still do
 4   intend to hear you outside the presence of the other
 5   litigants with respect to the objections to the Court's
 6   review of the CJA vouchers this morning at the conclusion of
 7   this hearing, and that might address some of the concerns
 8   with your budget.
 9               Is there anything else?
10               MR. GAMMONS:     No, Your Honor.
11               MR. BROWN:     No, Your Honor.
12               MR. VITIER:     No, Your Honor.
13               MR. WISE:     No, Your Honor.
14               THE COURT:     No expert issues, no discovery issues,
15   everything is moving along swimmingly; is that right?
16               MR. BROWN:     Yes, Your Honor.
17               THE COURT:     All right.     Well, it looks like I'm
18   going to overrule the objection to the Magistrate Judge's
19   order on the disclosure of the confidential source.               I will
20   review it once more to see if I see anything that would
21   require the Court's review, but if what the Government is
22   telling me is true, that it has provided all of the
23   debriefing information as to the remaining CI and they are
24   not pursuing any aspect of that CI's knowledge in the
25   conspiracy offense, then that person is not involved in the
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 24 of 25 PageID 1012
                                                                      24




 1   criminal activity and under binding precedent their
 2   disclosure isn't warranted, and security is a concern in
 3   this case for obvious reasons.
 4               We are dismissed.       I will keep Ms. Borghetti here
 5   for a minute in a sealed hearing on her CJA voucher.
 6                                  - - - - -
 7                 (Proceedings concluded at 10:45 a.m.)
 8                                  - - - - -
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
 Case 8:18-cr-00234-MSS-SPF Document 247 Filed 03/14/19 Page 25 of 25 PageID 1013
                                                                      25




 1                           C E R T I F I C A T E
 2
 3               This is to certify that the foregoing transcript
 4   of proceedings taken in a status conference in the United
 5   States District Court is a true and accurate transcript of
 6   the proceedings taken by me in machine shorthand and
 7   transcribed by computer under my supervision, this the 28th
 8   day of February, 2019.
 9
10
11                                                  /S/ DAVID J. COLLIER
12
13                                                 DAVID J. COLLIER
14                                                 OFFICIAL COURT REPORTER
15
16
17
18
19
20
21
22
23
24
25
